On the.Merits.
Plaintiff’s main demand is predicated on the difference between the value of the mules when they were first seized, which is alleged to be $3,000, and the price which they brought at the sale, which was $1,276.75, and he appeals from a judgment which allowed him only $200. Our examination of the evidence has satisfied us that during the possession of Mrs. Trezevant, the mules were overworked and badly treated to such an extent that when delivered to the sheriff and sold they were too thin and too weak for serious work. Hence it follows that animals which she herself had appraised at the value of $2,200, brought only $1,276.75, at the sale. We therefore hold that on the score of that element of damages plaintiff is entitled to recover $500.
*832Now, assuming as suggested by counsel, that the sum of $200 allowed by the District Court was for attorneys’ fees, on which we are in accord with him, we find evidence in the record sufficient to entitle him, under the law, to recover the following additional sums :
For costs of transcript in injunction suit...................... $85 00
For costs paid to witnesses in injuction suit.................. 168 32
For costs of Clerk of Supreme Court in injunction suit........ 19 80
For costs of printing briefs in injunction suit................. 40 00
For cost of sale of 18 mules.................................. 156 38
Total...............................................$469 50
Adding this to the sum allowed by the District Court, and to tli.e sum of $500 hereinabove allowed by us, we foot up the amount of •damages which fdaintiff should recover at $1,169.50. In thus concluding, we liquidate in precise figures the amount of costs to which Mrs. Trezevant had been condemned in our decree in the injunction suit. And it must be understood as making part of our present decree that these items include all the costs which can be taxed against Mrs. Trezevant as resulting or flowing from her injunction suit.
■ • It is therefore ordered, adjudged and decreed that the judgment of ■the District Court be amended by increasing the amount therein allowed to plaintiff from two hundred dollars to eleven hundred and sixty-nine dollars and fifty cents, and that, as thus amended, said judgment be affirmed at the costs of appellees in both courts.
Mr. Justice Todd dissenis from the decree on the Motion to Dismiss, ■and takes no part on the Merits.